Matter of Dysean R. (2016 NY Slip Op 02029)





Matter of Dysean R.


2016 NY Slip Op 02029


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


563

[*1]In re Dysean R., A Person Alleged to Be a Juvenile Delinquent, Appellant. Presentment Agency


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 6, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of a weapon in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The disposition was the least restrictive alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947 [1984]). The delinquency adjudication was based on appellant's firing a handgun in a store while using a store employee as a shield during an altercation with other youths. Appellant had a prior record of delinquency that included, among other things, another adjudication arising from his firing shots at other persons, as well as violation of probation. Other factors included appellant's gang activity, and his bad behavior while in custody.
The court properly exercised its discretion when, at the dispositional hearing, it qualified a police officer as an expert in identifying and interpreting gang activity through the use of social media, because the officer's training and experience provided a sufficient foundation (see People v Siu Wah Tse , 91 AD2d 350, 353 [1st Dept 1983], lv denied  59 NY2d 679 [1983]). In any event, the expert testimony was only one of many factors that led to the disposition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK